DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This actions is in response to the Amendment and Remarks of October 13, 2021 wherein claims 9 and 18 were amended.  

Claims 9-24 are pending and have been examined.

In view of the claim amendments, the Section 112 rejections are withdrawn as moot.

The new Sections 103 rejections necessitated by the claim amendments are set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al.,KR20160134975A (hereafter Jang), discussed with reference to the machine translation thereof,  in view of Ren et al., US 2014/0130972 (hereafter Ren),  Claramunt et al., “Flexible Gas Sensor Array With an Embedded Heater Based on Metal Decorated Carbon Nanofibres” published January 3, 2013 (hereafter Claramunt), Elsevier B.V., Sensors and Actuators B 187 (2013) 401-406, and   Lee, et al., KR20150097145A (hereafter Lee), made of record at the end of the office action of June 16, 2021, and discussed with reference to the machine translation also provided with that office action.
Regarding claim 9, Jang teaches a method for manufacturing a flexible graphene self-heating gas sensor array (flexible graphene gas sensor arrangement (i.e., array) that can be driven at room temperature without a separate electrode self-heating) disclosed at para [0006] and method of making at paras [0026]-[0039] and an example at para [0056]).
The method of Jang includes: 
forming a graphene layer on a substrate (paras [0026]-[0029] teaching the preparation of graphene on a metal foil layer (substrate) by a vapor deposition process; also see example at para [0056] of preparing a multilayer graphene); 
forming a pattern of the graphene (paras [0038] and [0044] and example at para [0056] teaches patterning of graphene by photolithography); 
coating a flexible substrate material on the patterned graphene layer (paras [0030]-[0031] and [0056] teach coating of the patterned graphene using poly (methyl methacrylate) (PMMA) or polycarbonate by a spin coating process;  and
removing the substrate (paras [0032]-[0033] teaches etching of the metal substrate layer after the coating process; see also example at para [0056]).
Jang is silent as to the coating step being performed by a solution followed by curing.  Jang is also silent as to a step of surface decorating a part of the patterned graphene with metal nanoparticles.
Regarding the step of coating with a solution and curing, Ren teaches using a step of spin coating in a method of transferring graphene from a metal substrate to a transferring media, as a part of process that Ren identifies as being nondestructive and low cost (Abstract and para [0046]).  Specifically, in a process of Ren described at para [0046], graphene is formed on a platinum foil and PMMA in a solution of ethyl lactate is spin coated on the graphene, followed by a heat cure to result in a transfer medium flexible substrate) of a desired thickness range.  Thereafter the composite PMMA/graphene layer is stripped from the platinum foil (para [0046]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang to include providing the PMMA coating in solution form, followed by heat cure as taught in Ren as a predictable, adequate method for spin coating on graphene to a desired thickness that also advantageously provides such PMMA layer in a low cost, non-destructive process for transferring graphene from a metal substrate to the PMMA transfer medium. 
Regarding the step of decorating with metal nanoparticles, Claramunt teaches a process of making a gas sensor wherein carbon nanotubes (i.e., graphene rolled into cylindrical form), located on a plastic/flexible foil (e.g., polyethylene-terephthalate (PET),  or polyimide (PI)),  are used to form a flexible sensor-array (see last paragraph of page 401 to second full paragraph of page 402), the nanotubes being decorated with metal nanoparticles (see Fig. 4 at page 403 illustrating decorated carbon nanotubes; and see discussion at page 403, under the title “2.2 Material Decoration and Deposition”).  Claramunt explains that decorating with metal nanoparticles, such as Au and Pd gives different responses to different gases (e.g., Pd increases response to NH3 while Au diminishes it), opening the door to use the decoration technique of Claramunt to enhance the selectivity of carbon-based sensing materials (pages 405-406 under title “4. Conclusions”).    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang/Ren to include a step of decorating the graphene carbon-based sensing material of Jang/Ren with 
Regarding the new claim 9 language further limiting the step of decorating part of the patterned graphene with metal nanoparticles by including a step of placing a surface-decoration mask on the flexible substrate and of using the mask to decorate a part of the patterned graphene with metal nanoparticles, a method of Claramunt is used to make a sensor by selectively coating an electrode with three different nanofiber materials (as-grown nanofibers, Au decorated fibers and Pd decorated fibers), in a pattern, using a mask, resulting in a layer of nanofibers (page 404, first column, first full paragraph), with only a part of the layer being decorated with metal nanoparticles.  However, Claramunt is silent as to a method as now recited in claim 1 that requires placing of a mask on a flexible substrate that includes the patterned graphene, followed by decorating a part of the patterned graphene with metal nanoparticles using the mask.    
Lee teaches a graphene gas sensor including a flexible material heater, the graphene being patterned and coated with one or more metal or metal alloys in the form of metal particles (para [0025]).  See paras [0030]-[0032] teaching detecting different gasses using different metals.  Thus, from Lee, it is known to first perform the step of preparing a patterned graphene substrate, followed by coating metal particles on a prepared graphene layer (see, e.g., Example 3 at para [0039) teaching growing a graphene layer of a copper substrate, transfer of the graphene layer using PMMA and coating Pt particles on the prepared graphene layer).   
Although Lee is silent as to using a mask during the application of metal particles on the already formed graphene layer, in view of the teachings of Claramunt that more 
 
  Regarding claims 11 and 12, Jang teaches a list of metal substrates that include transition metals, specifically, copper or nickel at para [0028].  Ren teaches a transition metal substrate (platinum) at para [0046] and teaches copper and nickel substrates at para [0017]).   

Regarding claim 13, Jang teaches removing the metal substrate that may be copper or nickel with ammonium persulfate, an aqueous FeCl3 solution or a strong acid at para [0033]).

	Regarding claim 16, Claramunt teaches decoration with gold (Au) particles at page 403 under the title “2.2 Material decoration and deposition.”  

	Regarding claim 17, Jang teaches the use of flexible transparent substrates including PMMA (i.e., acryl) and polycarbonate at para [0031].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ren, Claramunt and Lee as applied to claim 9 and further in view of Yu et al., KR20140103015A published August 25, 2014 (hereafter Yu) and discussed with reference to the attached machine translation thereof.
Jang in view of Ren, Claramunt and Lee is silent as to a process of micro- or nano-patterning the graphene such that a pair of graphenes are in triangular shape and in parallel, are connected by a graphene with a small width, with the process being performed by photolithography or e-beam lithography. The examiner notes the subjective nature of the term “small” and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.

Yu teaches a transparent and flexible gas sensor and manufacturing method thereof (para [0001] and page 2) that further includes patterning the graphene so that the sensor is arranged to include both heater areas and gas sensing electrode areas, all made with graphene and located on a substrate that may be a flexible, transparent substrate (see top of page 2 to middle of page 3 before the start of para [0023]).  As illustrated in the drawings for each embodiment of Yu, a pair of parallel and triangular shaped sensing electrode portions 40 are connected by a graphene strip having a “small” width as compared to a width of each triangular shaped portions and with graphene heaters 50 disposed on both sides of the sensing electrodes 40 portions (see, e.g., Figs. 1, 3, 4, 6, 7, 9, 13 and 14; paras [0030]-[0034].   Yu teaches its patterning process may be a photolithography process (para [0043]).   Yu teaches its 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang/Ren/Claramunt/Lee to pattern the graphene layer or layers as taught by Yu in order to form two triangular sensing portions or areas connected by a thin sensing strip in order to result in a self-heating arrangement wherein heaters are advantageously located at spaced locations on both sides of the sensing layer as taught by Yu.   

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ren, Claramunt and Lee as applied to claims 9 and 11-13 and further in view of Zaretski et al., US 2015/0371848 (hereafter Zaretski).
Regarding claim 14, at para [0056], Jang teaches attaching a polyimide (PI) transparent film to the graphene layer after the PMMA coating step.  However, Jang is silent as to whether such step is a thermal lamination step.   None of Ren, Claramunt or Lee teach this deficiency.  Regarding claim 15, Jang/Ren/Claramunt/Lee is silent as to depositing metal nanoparticles using an e-beam evaporator.
Zaretski teaches methods of fabricating and transferring graphene to a flexible substrate and further lamination of metallized graphene layers to a flexible target substrate in a process compatible with roll-to-roll manufacturing, Zaretski teaching its electron beam evaporation (para [0009]).   An example taught in Zaretski teaches the use of an e-beam evaporator to apply nickel, cobalt, gold, iron or aluminum to graphene disposed on a copper foil (para [0055]).  Zaretski then teaches a subsequent lamination step in which a commercial thermal laminator was used to laminate a graphene/metal bilayer film to polyethylene terephthalate (PET) film (para [0057]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang/Ren/Claramunt/Lee to perform its metal particle application step using an e-beam evaporator as taught by Zaretski as one of several adequate methods of predictively performing the metal particle decorating step, also taught by Zaretski, to result in a desired thickness of metal particles on a graphene layer.  Also, the teachings of Zaretski render obvious the step of attaching a further film in the process of Jang/Ren/Claramunt/Lee by using the thermal lamination methods and laminators as taught by Zaretski as predictable and adequate, known methods for attaching films that further include a graphene layer or layers.  It is noted that it is otherwise known in the art to laminate graphene with a thermal lamination film, such as PI, using a thermal discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Claramunt and Lee and further in view of Zaretski.
Regarding claim 18, Jang teaches a method for manufacturing a flexible graphene self-heating gas sensor array (flexible graphene gas sensor arrangement (i.e., array) that can be driven at room temperature without a separate electrode configuration (i.e., self-heating) disclosed at para [0006] and method of making at paras [0026]-[0039] and an example at para [0056]).
The method of Jang includes: 
forming a graphene layer on a substrate (paras [0026]-[0029] teaching the preparation of graphene on a metal foil layer (substrate) by a vapor deposition process; also see example at para [0056] of preparing a multilayer graphene); 
forming a pattern of the graphene (paras [0038] and [0044] and example at para [0056] teaches patterning of graphene by photolithography); 
coating a flexible substrate on the patterned graphene layer (paras [0031] and [0056] teach coating of the patterned graphene using poly (methyl methacrylate) (PMMA) or polycarbonate by a spin coating process; 
laminating a lamination film (see para [0056] for teaching attaching (i.e., laminating) a polyimide (PI) transparent film to the graphene layer) and
removing the substrate (paras [0032]-[0033] teaches etching of the metal substrate layer after the coating process; see also example at para [0056]).
Jang is silent as to using a mask on the flexible substrate for decorating a part of the patterned graphene with metal nanoparticles using an e-beam evaporator.  Further, Jang is silent as to the lamination film being a thermal lamination film with the lamination step being performed by a thermal laminator.
Regarding the step of decorating with metal nanoparticles,  Claramunt teaches a process of making a gas sensor wherein carbon nanotubes (i.e., graphene rolled into cylindrical form), located on a plastic/flexible foil (e.g., polyethylene-terephthalate (PET),  or polyimide (PI)),  are used to form a flexible sensor-array (see last paragraph of page 401 to second full paragraph of page 402), the nanotubes being decorated with metal nanoparticles (see Fig. 4 at page 403 illustrating decorated carbon nanotubes; and see discussion at page 403, under the title “2.2 Material Decoration and Deposition”).  Claramunt explains that decorating with metal nanoparticles, such as Au and Pd gives different responses to different gases (e.g., Pd increases response to NH3 while Au diminishes it), opening the door to use the decoration technique of Claramunt to enhance the selectivity of carbon-based sensing materials (pages 405-406 under title “4. Conclusions”).    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang to include a step of decorating the graphene carbon-based sensing material of Jang with metal 
Regarding the new claim 18 language further limiting the step of decorating part of the patterned graphene with metal nanoparticles by including a step of placing a surface-decoration mask on the flexible substrate and of using the mask to decorate a part of the patterned graphene with metal nanoparticles, a method of Claramunt is used to make a sensor by selectively coating an electrode with three different nanofiber materials (as-grown nanofibers, Au decorated fibers and Pd decorated fibers), in a pattern, using a mask, resulting in a layer of nanofibers (page 404, first column, first full paragraph), with only a part of the layer being decorated with metal nanoparticles.  However, Claramunt is silent as to a method as now recited in claim 1 that requires placing of a mask on a flexible substrate that includes the patterned graphene, followed by decorating a part of the patterned graphene with metal nanoparticles using the mask.    
Lee teaches a graphene gas sensor including a flexible material heater, the graphene being patterned and coated with one or more metal or metal alloys in the form of metal particles (para [0025]).  See paras [0030]-[0032] teaching detecting different gasses using different metals.  Thus, from Lee, it is known to first perform the step of preparing a patterned graphene substrate, followed by coating metal particles on a prepared graphene layer (see, e.g., Example 3 at para [0039) teaching growing a graphene layer of a copper substrate, transfer of the graphene layer using PMMA and coating Pt particles on the prepared graphene layer).   
Although Lee is silent as to using a mask during the application of metal particles on the already formed graphene layer, in view of the teachings of Claramunt that more 
Claramunt teaches its carbon fiber/metal nanoparticles are applied by spraying (page 403, paragraph under the title “2.2 Material decoration and deposition”). Claramunt is silent as to using an e-beam evaporator.  Lee is also silent as to using an e-beam evaporator.  Claramunt and Lee are also silent as to laminating with a thermal lamination film using a thermal laminator.  
Zaretski teaches methods of fabricating and transferring graphene to a flexible substrate and further lamination of metallized graphene layers to a flexible target substrate in a process compatible with roll-to-roll manufacturing, Zaretski teaching its processes are advantageously environmentally benign and scalable (Abstract and para [0005]).  In a process of Zaretski, graphene may be deposited by chemical vapor deposition onto a metal foil material substrate, such as copper or nickel, followed by applying another metal layer (may have a thickness as low as 1 nm) to the graphene (paras [0006]-[0009]).  The metal applied to a graphene layer may be gold, nickel, cobalt, iron, silver, copper, tin, palladium, platinum and alloys or combinations thereof with such metal application being performed by a variety of methods including electron beam evaporation (para [0009]).   An example taught in Zaretski teaches the use of an e-beam evaporator to apply nickel, cobalt, gold, iron or aluminum to graphene disposed on a copper foil (para [0055]).  Zaretski then teaches a subsequent lamination step in which a commercial thermal laminator was used to laminate a graphene/metal bilayer film to polyethylene terephthalate (PET) film (para [0057]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang/Claramunt/Lee to perform its metal particle application step using an e-beam evaporator as taught by Zaretski as one of several adequate methods of predictively performing the metal particle decorating step, also taught by Zaretski, to result in a desired thickness of metal particles on a graphene layer.  Also, the teachings of Zaretski render obvious the step of attaching a further film in the process of Jang by using the thermal lamination methods and laminators as taught by Zaretski as a predictable and adequate, known methods for attaching films that further include a graphene layer or layers.  It is noted that it is otherwise known in the art to laminate graphene with a thermal lamination film, such as PI, using a thermal laminator (see Xiang et al., cited at the end of the previous office action).   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claims 20 and 21, Jang teaches a list of metal substrates that include transition metals, specifically, copper or nickel at para [0028].    

Regarding claim 22, Jang teaches removing the metal substrate that may be copper or nickel with ammonium persulfate, an aqueous FeCl3 solution or a strong acid at para [0033]).

	Regarding claim 23, Claramunt teaches decoration with gold (Au) particles at page 403 under the title “2.2 Material decoration and deposition.”  

	Regarding claim 24, Jang teaches the use of flexible transparent substrates including PMMA (i.e., acryl) and polycarbonate at para [0031].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Claramunt, Lee and Zaretski as applied to claim 18 and further in view of Yu.   
Jang in view of Claramunt, Lee and Zaretski is silent as to a process of micro- or nano-patterning the graphene such that a pair of graphenes are in triangular shape and in parallel, are connected by a graphene with a small width, with the process being performed by photolithography or e-beam lithography. The examiner notes the subjective nature of the term “small” and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
Yu teaches a transparent and flexible gas sensor and manufacturing method thereof (para [0001] and page 2) that further includes patterning the graphene so that 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Jang/Claramunt/Lee/Zaretski to pattern the graphene layer or layers as taught by Yu in order to form two triangular sensing portions or areas connected by a thin sensing strip in order to result in a self-heating arrangement wherein heaters are advantageously located at spaced locations on both sides of the sensing layer as taught by Yu.  
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jimenez, I., Cirera, A., Folch, J., Cornet, A., and Morante, J.R., Innovative method of Pulverisation Coating of Pre-stabilized Nanopowders for Mass Production of Gas Sensors, Sensors and Actuators B 78 (2001), pp. 78-82. (Cited in Claramunt page 403, first column at the end of section 2.2 (reference 23) as a source for the Claramunt teaching of applying metal decorated nanofibers by spraying; teaches the application of coatings, including metals, onto a sensor material in selected areas with specific patterns using a masking process (page 81, second column to page 82, first full paragraph of the first column)).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746